Citation Nr: 1227068	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's nasal fracture residuals.   

2.  Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis. 

3.  Entitlement to a 10 percent rating for the Veteran's multiple noncompensable disabilities under the provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals on appeal from an April 2002 rating decision of the Houston, Texas, Regional Office (RO) which established service connection for nasal fracture residuals and sinusitis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of January 10, 2002; and denied a 10 percent rating for the Veteran's multiple noncompensable disabilities under the provisions of 38 C.F.R. § 3.324.  In May 2005, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2007, the Board remanded the Veteran's appeal to the RO for additional action.  In July 2009 and September 2010, the Board determined that the Appeals Management Center (AMC) had failed to comply with its December 2007 Remand instructions and again remanded the Veteran's appeal to the RO.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of an initial compensable evaluation for the Veteran's sinusitis is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In May 2002, the Veteran submitted an informal claim of entitlement to service connection for a chronic bilateral eye disorder, a chronic bilateral ear disorder, and a chronic throat disorder.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's nasal fracture residuals have been objectively shown to be manifested by no more than a deviated septum with a 60 percent obstruction of the right nasal passage and a 40 percent obstruction of the left nasal passage.  

2.  A 10 percent evaluation for the Veteran's nasal fracture residuals has been granted in the instant appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the Veteran's nasal fracture residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.97, Diagnostic Code 6502 (2011).  

2.  A 10 percent rating under the provisions of 38 C.F.R. § 3.324 may not be assigned.  38 C.F.R. § 3.324 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  In addressing the issue of the initial evaluation for the Veteran's nasal fracture residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2002 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The January 2002 VCAA notice was issued to the Veteran prior to the April 2002 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the November 2002 statement of the case (SOC) and the September 2004, August 2007, June 2009, June 2010, and February 2012 supplemental statements of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded a VA examination which address the nature and severity of his nasal fracture residuals.  The examination report is of record.  The Board has remanded the Veteran's appeal to the RO for additional action on four occasions.  Additional clinical documentation was subsequently incorporated into the record.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim for an initial compensable evaluation for his nasal fracture residuals.  
In turning to the issue of the Veteran's entitlement to a 10 percent rating under the provisions of 38 C.F.R. § 3.324 (2011), the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulation.  As will be shown below, the Board finds that the Veteran is in receipt of a 10 percent evaluation and a 10 percent evaluation therefore may not be assigned under 38 C.F.R. § 3.324.  As no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  


II.  Nasal Fracture Residuals

A.  Historical Review

The Veteran's service treatment records reflect that he sustained a traumatic nasal fracture.  In April 2002, the RO established service connection for nasal fracture residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of January 10, 2002.  

B.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 10 percent disability evaluation is warranted for traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the March 2006 VA examination for compensation purposes, the Veteran exhibited a deviated septum to the left; a 60 percent obstruction of the right nasal cavity; a 40 percent obstruction of the left nasal cavity; and "easy breathing."  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's nasal fracture residuals have been objectively shown to be manifested by no more than a deviated septum with a 60 percent obstruction of the right nasal passage and a 40 percent obstruction of the left nasal passage.  Such findings most closely approximate the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  The Board notes that is the maximum available evaluation under that diagnostic code.  

The Veteran's nasal fracture residuals fall within the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502 for all relevant period of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's nasal fracture residuals beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's nasal fracture residuals haves some impact on his employability; however, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


III.  38 C.F.R. § 3.324

The provisions of 38 C.F.R. § 3.324 provide that: 

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.   

The Board has granted a 10 percent evaluation for the Veteran's nasal fracture residuals in its decision above.  Given that a 10 percent evaluation has been assigned for one of the Veteran's service-connected disabilities, a compensable evaluation under the provisions of 38 C.F.R. § 3.324 may not be assigned.  
In reviewing a comparable factual scenario, the Court has held that where the law and not the evidence is dispositive of a Veteran's claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  Therefore, the benefit sought on appeal is denied.


ORDER

An initial 10 percent evaluation for the Veteran's nasal fracture residuals is granted subject to the law and regulations governing the payment of monetary benefits.  

A 10 percent rating under the provisions of 38 C.F.R. § 3.324 is denied.  


REMAND

An April 2011 "Medical Statement Regarding Illnesses, Physical Ailments and Limitations for Social Security Disability Claims" from M. Avshed, M.D., conveys that the Veteran may have filed a claim for Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran asserts that his sinusitis is productive of significant impairment and necessitates that use of prescribed medications.  The Veteran was last afforded a VA examination for compensation purposes which addressed his sinusitis in March 2006.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after April 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected sinusitis after April 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after April 2011.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his sinusitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's sinusitis upon his vocational pursuits.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Notify the Veteran of his responsibility to report for any scheduled VA examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims files.  

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


